Title: John Adams to Abigail Adams, 18 May 1789
From: Adams, John
To: Adams, Abigail


        
          May 18 1789
          My dearest Friend
        
        I am in such a situation that I cannot see the way clear for you to come on, till some resolution is passed in the House.— You will be as ready as you can, and I will write you the Moment to come on. any Thing is done.— I will resign my office rather than bring you here to be miserable.
        Yours eternally
        John Adams.
      